Gest, J.,
It is not necessary that the children of the decedent, in order to obtain their exemption under section 12 of the Fiduciaries Act of 1917, should be minors, or should have been dependent upon their father, but it is necessary, in the language of the act, that they should form *694part of his family. This, indeed, was the law prior to the Fiduciaries Act: Palethorp’s Estate, 3 Dist. E. 145; Lane’s Estate, 6 Dist. E. 618; Stevenson’s Estate, 23 Dist. E. 747; Halbe’s Estate, 27 W. N. C. 440; Hoffman’s Estate, 25 Pa. C. C. Reps. 633, and Henkel’s Estate, 13 Pa. Superior Ct. 337.
From our examination of the case, we conclude that the claimant was not a part of the decedent’s family as intended by the act, and the auditing judge was correct in dismissing her claim.
As this disposes of the case, it is not necessary to consider the questions of laches, &c., which were argued at some length.
The exceptions are dismissed and the adjudication is confirmed absolutely.